DALLAS, Circuit Judge.
The answer of the receivers to the petition of the Union Trust Company, filed September 10, 1903, in substance admits that the insurance in question was effected for the purpose set up in the petition, and that an obligation of a contractual nature existed requiring said insurance to be made for the benefit of the petitioner. Upon these facts I am of opinion that the petitioner is entitled to the relief prayed (Farmers’ Loan & Trust Co. v. Penn Plate Glass Co., 186 U. S. 444, 22 Sup. Ct. 842, 46 L. Ed. 1234), and accordingly an order may be prepared and submitted granting the prayer of the petition.